Case 2:19-cv-00967-JDC-KK Document 24 Filed 05/03/21 Page 1 of 10 PageID #: 537




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION


 MICHAEL KOTSKI ET AL.                               CASE NO. 2:19-CV-00967

 VERSUS                                              JUDGE JAMES D. CAIN, JR.

 MATTHEW HARTER ET AL.                               MAGISTRATE JUDGE KAY


                                MEMORANDUM RULING

        Before the court is a Motion for Summary Judgment [doc. 14] filed by defendants

 Matthew Harter and Valiant Global Defense Services. Defendants seek dismissal of all

 claims against them on the grounds of the discretionary immunity exception to the Federal

 Tort Claims Act and an assertion that defendant Harter is a federal employee. Plaintiffs

 Michael and Jody Kotski oppose the motion. Doc. 17.

                                                I.
                                        BACKGROUND

        This suit arises from injuries suffered by plaintiff Michael Kotski in a car accident

 that occurred early in the morning of June 28, 2018. Doc. 1, att. 1, p. 2; doc. 14, att. 10, pp.

 7–8. Kotski is a soldier in the United States Army and was stationed at Fort Polk in Vernon

 Parish, Louisiana. Doc. 1, att. 1, p. 2. At that time defendant Valiant Global Defense

 Services (“Valiant”) contracted with the United States Department of Defense to produce

 Mission Rehearsal Exercises (“MREs”) for the Joint Readiness Training Center (“JRTC”)

 at Fort Polk. Doc. 14, att. 1, p. 1; see doc. 14, att. 2. There Valiant employed defendant
Case 2:19-cv-00967-JDC-KK Document 24 Filed 05/03/21 Page 2 of 10 PageID #: 538




 Matthew Harter as an electronics technician, in which capacity he also participated in

 staging the MREs. Doc. 14, att. 6, pp. 1–2.

        On June 28, 2018, Harter was on a 6:00 pm to 6:00 am shift, participating as a role

 player in an MRE with the Fourth Armored Division. Id. In this capacity he was playing a

 taxi driver and was driving a vehicle owned by Valiant down Louisiana Highway 489,

 outside Fort Polk, around 5:20 am. Id. Kotski was standing near a convoy of Army vehicles

 parked along this road. Id. When Harter attempted to drive around the convoy, he struck

 Kotski with his vehicle and injured him. Id. Kotski and his wife filed suit on behalf of

 themselves and their minor children in the 30th Judicial District Court, raising claims of

 negligence against Harter and Valiant. Doc. 1, att. 1, pp. 1–6. Defendants then removed

 the suit to this court on the basis of federal question jurisdiction, 28 U.S.C. § 1331, on the

 assertion that plaintiffs’ claims arose under the Federal Tort Claims Act (“FTCA”), 28

 U.S.C. § 2671 et seq.

        Defendants now move for summary judgment, arguing (1) that plaintiffs’ claims are

 barred by the Feres doctrine, as applied to government contractors in Bynum v. FMC Corp.,

 770 F.2d 556 (5th Cir. 1985); (2) that defendants are immune under the discretionary

 function exception to the FTCA; and (3) that the claims against Harter should likewise be

 dismissed because he is a government employee. Doc. 14, att. 9. Plaintiffs oppose the

 motion on all bases. Doc. 17.




                                               2
Case 2:19-cv-00967-JDC-KK Document 24 Filed 05/03/21 Page 3 of 10 PageID #: 539




                                           II.
                                SUMMARY JUDGMENT STANDARD

        Under Rule 56(a), “[t]he court shall grant summary judgment if the movant shows

 that there is no genuine dispute as to any material fact and the movant is entitled to

 judgment as a matter of law.” The moving party is initially responsible for identifying

 portions of pleadings and discovery that show the lack of a genuine issue of material fact.

 Tubacex, Inc. v. M/V Risan, 45 F.3d 951, 954 (5th Cir. 1995). He may meet his burden by

 pointing out “the absence of evidence supporting the nonmoving party’s case.” Malacara

 v. Garber, 353 F.3d 393, 404 (5th Cir. 2003). The non-moving party is then required to go

 beyond the pleadings and show that there is a genuine issue of material fact for trial.

 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To this end he must submit

 “significant probative evidence” in support of his claim. State Farm Life Ins. Co. v.

 Gutterman, 896 F.2d 116, 118 (5th Cir. 1990). “If the evidence is merely colorable, or is

 not significantly probative, summary judgment may be granted.” Anderson, 477 U.S. at

 249 (citations omitted).

        A court may not make credibility determinations or weigh the evidence in ruling on

 a motion for summary judgment. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.

 133, 150 (2000). The court is also required to view all evidence in the light most favorable

 to the non-moving party and draw all reasonable inferences in that party’s favor. Clift v.

 Clift, 210 F.3d 268, 270 (5th Cir. 2000). Under this standard, a genuine issue of material

 fact exists if a reasonable trier of fact could render a verdict for the nonmoving party.

 Brumfield v. Hollins, 551 F.3d 322, 326 (5th Cir. 2008).



                                              3
Case 2:19-cv-00967-JDC-KK Document 24 Filed 05/03/21 Page 4 of 10 PageID #: 540




                                           III.
                                    LAW & APPLICATION

    A. Government Contractor Immunity

        The FTCA provides a waiver of the government’s sovereign immunity, allowing a

 plaintiff to pursue tort actions against the government “subject to strict limitations.” In re

 Supreme Beef Processors, Inc., 468 F.3d 248, 252 (5th Cir. 2006). One such limitation is

 the Feres doctrine, which provides that the government is not liable for injuries to

 servicemembers that “arise out of or are in the course of activity incident to service.” Regan

 v. Starcraft Marine, LLC, 524 F.3d 627, 633 (5th Cir. 2009) (quoting Feres v. United

 States, 340 U.S. 135, 146 (1950)). In Bynum, supra, the Fifth Circuit extended this

 immunity to a government contractor in a products liability suit so long as the contractor

 could show that (1) the government was immune under the Feres doctrine; (2) the

 government established reasonably precise specifications for the allegedly defective

 military equipment and the equipment conformed to those specifications; and (3) the

 military contractor warned the government about errors in the specifications or dangers

 involved in the use of the product that were known to the contractor but not the government.

 770 F.2d at 574–75.

        Soon thereafter, the Supreme Court recognized a “government contractor defense”

 to negligence claims in Boyle v. United Technologies Corp., 487 U.S. 500 (1988). Although

 Boyle also involved a military contractor, the Court specifically rejected Feres as a basis

 for the defendant’s immunity and instead focused on the discretionary function exception

 to the FTCA. Id. at 2517. The Court then held that a military contractor was likewise



                                               4
Case 2:19-cv-00967-JDC-KK Document 24 Filed 05/03/21 Page 5 of 10 PageID #: 541




 immune from state law products liability claims so long as the second and third elements

 of the Bynum test were satisfied. Id. at 2518. Accordingly, the defendants’ arguments on

 immunity under Bynum and the discretionary function exception are merged into a single

 government contractor immunity claim under the test set forth in Boyle. See, e.g., Trevino

 v. Gen. Dynamics Corp., 865 F.2d 1474, 1479 (5th Cir. 1989).

        Although government contractor immunity is still most commonly asserted by

 military equipment contractors, numerous courts have held that it may apply to service

 contractors as well. Kadan v. Am. Contractors Ins. Co., 2008 WL 5137259, at *2 (E.D. La.

 Dec. 5, 2008) (collecting cases). To prevail, the contractor must show that the government,

 in its discretion, approved reasonably precise specifications and supervised and controlled

 implementation of those specifications. In re World Trade Ctr. Disaster Site Litig., 456

 F.Supp.2d 520, 562–63 (S.D.N.Y. 2006). “A rubber stamp is not a discretionary function,”

 and so the contractor must show that the review was sufficiently thorough in order to claim

 derivative immunity. Trevino, 865 F.2d at 1480.

        Defendants assert that immunity attaches to the Kotskis’ claims because the JRTC

 “supervise[d], control[led], and direct[ed] virtually every aspect of Valiant’s contract

 performance” through the planning and staging of MREs. Doc. 14, att. 9, p. 6. Plaintiffs

 maintain, however, that derivate immunity cannot attach because this case centers on an

 accident for which discretionary function immunity would not apply if the government’s

 own employee were driving the car.

        Plaintiffs rely on Kadan, supra, where Judge Barbier of the Eastern District of

 Louisiana denied defendants’ motion to dismiss on the basis of government contractor


                                             5
Case 2:19-cv-00967-JDC-KK Document 24 Filed 05/03/21 Page 6 of 10 PageID #: 542




 immunity. 2008 WL 5137259 at *1–*2. There the defendant contractor had been

 conducting debris cleanup under a contract with the U.S. Army Corps of Engineers. The

 contract identified procedures that the contractor should follow in this operation and the

 USACE monitored the contractor’s work in the field and through daily briefings. Id. at *1.

 Judge Barbier found that the contract provided no basis for derivative immunity from a car

 accident that occurred when one of defendant’s employees rear-ended plaintiffs, however,

 noting that the government would not be able to claim immunity for such an accident if its

 own employee were driving the car. Id. He further observed:

          Additionally, the very purpose of the government contractor defense is to
          provide immunity for a contractor when it is actually the government who is
          at fault and would be liable if not for its immunity. See Trevino, 865 F.2d at
          1478. There can be no argument in this case that the government is at fault
          for this car accident. The government did not instruct [defendant] as part of
          its contractual relationship to cause a car accident with the plaintiffs. The
          contract between [defendant] and the USACE related to debris removal and
          set out specific instructions for achieving that task. The government provided
          no instructions and no supervision related to a car accident.

 Id. at *2.1

          Harter’s driving, on the other hand, appears more closely related to Valiant’s work

 under its federal contract and therefore potentially within the scope of government

 contractor immunity if the conditions of the Boyle test are satisfied. Defendants have shown

 that Harter was on duty when the accident occurred and that he was operating a Valiant



 1
  Defendants maintain that Kadan is inapplicable because it did not involve a military contractor. Doc. 19, pp. 2–3.
 They assert that “the Feres and Boyle doctrines bar [plaintiffs’] claims against the government and government
 contractors” and that under a Bynum analysis, the general degree of control exercised by the JRTC with respect to
 MREs is sufficient for immunity to attach. Id. at 2–4. However, as explained in Trevino, supra, the basis of government
 contractor immunity post-Boyle is not Feres but the discretionary function exception. Kadan relied on the
 discretionary function exception, as laid out in Boyle and Trevino, and provides a useful analog to this matter.


                                                           6
Case 2:19-cv-00967-JDC-KK Document 24 Filed 05/03/21 Page 7 of 10 PageID #: 543




 vehicle to play a taxi driver on that night’s MRE. Defendants admit, however, that the

 MREs take place within a specifically designated area of Fort Polk known as “the box.”

 Doc. 14, att. 10, ¶ 47. Highway 489, where the accident occurred, is a public route and

 Kotski provides in his affidavit that it is outside of the box. Doc. 17, att. 3, p. 1. Though

 defendants maintain that MREs sometimes require use of public routes surrounding the

 base, they also admit that Harter was on his way back to Valiant’s headquarters to finish

 his shift when the accident occurred. Doc. 14, att. 10, ¶¶ 47, 49. Defendants assert that the

 degree of control exercised by the government over MREs generally, and over Valiant’s

 hiring, provides a sufficient basis for immunity to attach. However, there is nothing in the

 record to show that the government, through the JRTC, approved specifications for how

 Valiant employees would drive on public roadways or the manner in which they would

 return to headquarters at the end of their shift. Accordingly, as with Kadan, defendants fail

 to establish a basis for government contractor immunity and the motion for summary

 judgment will be denied on this basis.

    B. Government Employee Defense

        Defendants also maintain that the claims against Harter should be dismissed because

 he is a government employee and the proper party is therefore the United States. Doc. 14,

 att. 9, pp. 20–21.

        “Under the FTCA, Congress has waived sovereign immunity and has granted

 consent for the government to be sued for acts committed by any ‘employee of the

 Government while acting within the scope of his office or employment.’” Linkous v. United

 States, 142 F.3d 271, 275 (5th Cir. 1998) (quoting 28 U.S.C. § 1346(b)). This consent does


                                              7
Case 2:19-cv-00967-JDC-KK Document 24 Filed 05/03/21 Page 8 of 10 PageID #: 544




 not extend to the acts of independent contractors, for which the government is not liable.

 Id. In determining whether an individual is an employee or independent contractor, the

 court looks to ten factors laid out in the Restatement (Second) of Agency, § 220.2 Rodriguez

 v. Sarabyn, 129 F.3d 760, 765 (5th Cir. 1997). Though no factor is dispositive, the key

 inquiry remains who has the power “to control the detailed physical performance of the

 individual.” Linkous, 142 F.3d at 275.

          When a federal employee is sued in tort, the Federal Employees Liability Reform

 and Tort Compensation Act of 1988 (the “Westfall Act”) empowers the United States

 Attorney General, through the appropriate United States Attorney, to certify that the

 employee “was acting within the scope of his . . . employment at the time of the incident

 out of which the claim arose.” Gutierrez de Martinez v. Lamagno, 515 U.S. 417, 419

 (1995) (quoting 28 U.S.C. § 2679(d)(1)). Because the remedies of the FTCA are exclusive,

 such certification results in the preclusion of any claim against the individual employee. 28

 U.S.C. § 2679(b). The Attorney General’s refusal to make this certification is not

 dispositive, however. In such a case, the putative employee “may at any time before trial


 2
  These factors are:
         a) the extent of control which, by the agreement, the master may exercise over the details of the
         work;
         (b) whether or not the one employed is engaged in a distinct occupation or business;
         (c) the kind of occupation, with reference to whether, in the locality, the work is usually done
         under the direction of the employer or by a specialist without supervision;
         (d) the skill required in the particular occupation;
         (e) whether the employer or the workman supplies the instrumentalities, tools, and the place of
         work for the person doing the work;
         (f) the length of time for which the person is employed;
         (g) the method of payment, whether by the time or by the job;
         (h) whether or not the work is part of the regular business of the employer;
         (i) whether or not the parties believe they are creating the relation of master and servant; and
         (j) whether the principal is or is not in business.
 Rodriguez, 129 F.3d at 765.


                                                          8
Case 2:19-cv-00967-JDC-KK Document 24 Filed 05/03/21 Page 9 of 10 PageID #: 545




 petition the court to find and certify that the employee was acting within the scope of his

 office or employment.” Id. at § 2679(d)(3).

        Here defendants concede that the Attorney General has declined to certify that

 Harter was a federal employee acting within the course and scope of his employment. They

 maintain that the court should nonetheless make such a finding under 28 U.S.C. §

 2679(d)(3), in reliance on the controls exercised by the government through the JRTC over

 the MREs. To this end defendants show that, under § C.5 of the Performance Work

 Statement (the contract in this matter), MREs are planned with significant oversight and

 control by the JRTC. Doc. 14, att. 2. Under § C.1.9–13, Valiant personnel must possess

 specific qualifications. JRTC controls these qualifications and retains the right to prevent

 the employment of any individual identified as a potential threat. The sections specifically

 applicable to role players, however, under C.5.11, show that it is the contractor that

 develops roles, and coordinates and provides transportation of role players to and from

 MRE site. Id. at 125–27. The contractor is also responsible for training role players,

 ensuring they are properly briefed and rehearsed, and for the provision and safety of the

 vehicles used in the MREs. Id. at 126–28.

        While the government retained significant oversight, it is clear that Valiant

 controlled the detailed physical performance of the individual in the role Harter was filling

 at the time of the accident. Valiant defined the roles, provided the training and

 transportation, and took responsibility for briefing the role players. Defendants have not

 shown that any of the other factors described under § 220, to the extent they are even




                                               9
Case 2:19-cv-00967-JDC-KK Document 24 Filed 05/03/21 Page 10 of 10 PageID #: 546




 relevant, outweigh this control. Accordingly, there is no basis for certifying Harter as a

 federal employee under 28 U.S.C. § 2679(d) or dismissing the claims against him.

                                          IV.
                                       CONCLUSION

       For the reasons stated above, the Motion for Summary Judgment [doc. 14] will be

 denied.

       THUS DONE AND SIGNED in Chambers on this 3rd day of May, 2021.



                        __________________________________
                                JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE




                                            10
